DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 06/29/21.  Accordingly, claims 1, 3-8 and 10-17 are currently pending; and claims 2 and 9 are canceled.
REASONS FOR ALLOWANCE
Claims 1, 3-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a signal detection circuit, as claimed.  Lee et al (2004/0155687) teaches the claimed signal detection circuit, except at least failing to teaches that in the circuit, the clock signal generating circuit  generates the plurality of clock signals having different phases according to a reference clock signal, wherein the clock signal generating circuit sequentially outputs the plurality of clock signals having different phases to the sampling circuit for the sampling circuit to use only one of the plurality of clock signals to sample the input signal at a time, in mutually associated with the other limitations recited in the claim.  In Lee et al, the plurality of clock signals having different phases are generated in parallel and simultaneously used by  the sampling circuit to sample the input signal.  It would not have been obvious for one skilled in the art to implement Lee et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 8, none of prior art of record teaches or suggests a signal detection method, as claimed.  Lee et al teaches the claimed signal detection method, except at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUONG PHU/
Primary Examiner
Art Unit 2632